In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Wager, J.), dated June 30, 1989, as denied that branch of the plaintiff’s motion which sought a protective order against certain interrogatories.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Wager at the Supreme Court. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.